The juvenile proceedings (which the defendant argues should have barred his subsequent trial in the Superior Court on the principle of double jeopardy) occurred in October, 1974. His argument is therefore foreclosed by Commonwealth v. A Juvenile (No. 2), 370 Mass. 677, 678 (1976), which held that Breed v. Jones, 421 U. S. 519 (1975), “is not applicable to juvenile proceedings which were conducted prior to the date of that decision on May 27, 1975.” See Commonwealth v. Cowan, ante, 796 (1976).

Judgments affirmed.